Citation Nr: 0017665	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  99-07 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran had recognized service with the New Philippine 
Scouts from June 1946 to April 1949.

The current appeal arose from an October 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Philippines.  


The RO denied entitlement to service connection for cause of 
the veteran's death, and determined that the appellant did 
not have any legal entitlement to accrued benefits.  The RO 
notified the appellant of the above determination by letter 
dated November 13, 1998.  In December 1998 correspondence to 
the RO, the claimant made clear that she was appealing the 
RO's denial of entitlement to service connection for the 
cause of the veteran's death as well as the determination 
that she had no legal entitlement to accrued benefits.

In March 1999 the RO issued a statement of the case wherein 
it not only addressed the denial of entitlement to service 
connection for the cause of the veteran's death, but also 
considered and denied entitlement to nonservice-connected 
death pension benefits.  The statement of the case was silent 
as to the denial of entitlement to accrued benefits.  In her 
March 1999 substantive appeal, the claimant included 
statements reflective of a notice of disagreement with the 
RO's denial of entitlement to nonservice-connected death 
pension benefits.  The issues of entitlement to accrued 
benefits and nonservice-connected disability pension benefits 
are addressed in the remand portion of this decision.

In March 1999 the RO denied entitlement to dependency and 
indemnity compensation benefits pursuant to the criteria of 
38 U.S.C.A. § 1318 (West 1991).  The appellant has not filed 
a notice of disagreement with this denial, and this claim is 
not otherwise considered part of the current appellate 
review.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


Additionally, it must be noted that in her claim of 
entitlement to service connection for cause of the veteran's 
death, the appellant stated she was seeking burial benefits, 
a United States flag for burial purposes, and benefits under 
the provisions of the "Filipino Veterans Equity Act."  As 
these issues have been neither procedurally prepared nor 
certified for appellate review, the Board is referring them 
to the RO for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDING OF FACT

The claim of entitlement to service connection for the cause 
of the veteran's death is not supported by cognizable 
evidence showing that it is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records do not document any reference to a 
heart disorder, to include hypertension.  Separation 
examination shows that examination of the veteran's heart 
revealed no significant abnormality.  His chest x-ray at that 
time did not reveal any significant abnormality.  

Blood pressure was 126/82 (systolic/diastolic).  No diagnosis 
of a heart impairment, to include a diagnosis of 
hypertension, was documented.  

The veteran was privately hospitalized during November and 
December 1977.  The hospitalization summary report shows he 
was pertinently diagnosed with hypertensive arteriosclerotic 
cardiovascular disease.  It was noted that this was the first 
time the veteran had been hospitalized at the Veteran's 
Memorial Medical Center.  In the summary report, the examiner 
stated the veteran had been hypertensive since 1976 with 
blood pressures ranging from 150/100 to 200/110.  

In February 1992, the Office of the Local Civil Registrar 
certified that the Register of Death documented that the 
veteran died of "myocardial infracture" (myocardial 
infarction) in March 1991.

In February 1998, the appellant submitted a formal claim of 
entitlement to service connection for the cause of the 
veteran's death.  

Service connection had not been granted for any disability 
during the veteran's lifetime.


Criteria

A claim for service connection for the cause of death is 
treated as a new claim, regardless of the status of 
adjudication of service-connected disability claims brought 
by the veteran before his death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995); 38 C.F.R. § 20.1106 (1999).

In making a claim for service connection, the claimant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

The United States Court of Appeals for Veterans Claims (the 
Court) has articulated the requirements for a well-grounded 
claim for service connection as follows: (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

If not shown in service, service connection may be granted 
for cardiovascular-renal disease including hypertension if 
shown disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met; that is, the current disability being 
the condition that caused the veteran to die.  Carbino v. 
Gober, 10 Vet. App. 507, 509 (1997).  However, the last two 
requirements for a well-grounded claim must be supported by 
the evidence of record.  Id.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1999).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (1999).

Contributory cause of death is inherently one not related to 
the principal cause.  38 C.F.R. 3.312(c) (1999).  In order to 
constitute the contributory cause of death it must be shown 
that the service-connected disability contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
Id.  It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id.

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4) (1999); Lathan, 7 Vet. App. 359.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that her claim is well grounded; that is, that her 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Because the appellant has failed to meet this burden, the 
Board finds that her claim of entitlement to service 
connection for the cause of the veteran's death must be 
denied as not well grounded.  See id.

In the instant case and for the reasons set forth below, the 
Board finds that the claim is not well grounded because the 
probative medical evidence does not show a link between the 
veteran's cause of death and an inservice injury or disease.  
See id.  

The Board notes that it has been certified that the cause of 
the veteran's death was myocardial infracture.

The medical evidence of record does not establish that the 
veteran had a heart disorder during active service or 
manifested a heart disorder, to include hypertension, to a 
compensable degree within one year following service.  See 
38 C.F.R. §§ 3.303(b), 3.309(a).

Additionally, there is no competent medical evidence that the 
diagnosis of hypertensive arteriosclerotic cardiovascular 
disease in 1977 or the diagnosis of myocardial infracture 
shown in the death certificate are related to a disease or 
injury incurred during active service.  In fact, in the 
December 1997 VA hospitalization summary report, the examiner 
stated the veteran had been hypertensive since 1976, which 
would not establish a nexus between the veteran's heart 
condition and service, as such date is more than 20 years 
following the veteran's discharge from service.

Thus, there is no competent medical opinion of record 
documenting a link between the cause of death and the 
veteran's military service.  




In addition, there is no medical evidence of a relationship 
between the cause of the veteran's death and any alleged 
continuity of symptomatology.  See Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).  

The appellant contends, in essence, that the veteran's cause 
of death had manifested itself during service.  As stated 
above, there is no medical evidence documenting the 
manifestation of a heart disorder, to include hypertension, 
during service or within one year after the veteran's 
separation from service.  In fact, the first evidence of any 
heart disorder in the record is in 1977, which is more than 
20 years following the veteran's separation from service.  

In addition, the Board notes that lay persons are not 
competent to offer evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for her statements 
or testimony to be probative as to the facts under 
consideration).  

Also, is the Board is not competent to supplement the record 
with its own, unsubstantiated medical conclusion as to 
whether the veteran's cause of death is related to a disease 
or injury incurred during service.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

In the instant case, the issue of whether the cause of the 
veteran's death is related to service requires competent 
medical evidence.  In the absence of a medical opinion 
establishing such a nexus, the Board must deny the 
appellant's claim as not well grounded.  






The Board finds that the RO has advised the appellant of the 
evidence necessary to establish a well-grounded claim for 
entitlement to service connection for cause of the veteran's 
death, and the appellant has not indicated the existence of 
any evidence that has not already been requested and/or 
obtained that would well ground her claim.  38 U.S.C.A. 
§ 5103(a) (West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
her application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober,131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded, 
the doctrine of reasonable doubt is not applicable to her 
case.  


ORDER

The appellant not having submitted a well-grounded claim of 
entitlement to service connection for the cause of the 
veteran's death, the appeal is denied.  



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, the claimant timely filed notices 
of disagreement with the RO's denials of entitlement to 
accrued benefits and nonservice-connected disability pension 
benefits.  The RO did not issue a statement of the case as to 
either issue.

When there has been an initial RO adjudication of a claim and 
notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should furnish the appellant a 
statement of the case addressing the 
denials of entitlement to accrued 
benefits and nonservice-connected death 
pension benefits.  

The RO should advise the appellant of the 
need to timely file a substantive appeal 
if she desires appellate review.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final action warranted.  
No action is required of the appellant until she is notified 
by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

